Citation Nr: 9935877	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1965 
to October 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was treated on several occasions during 
service for low back pain, and he reported a history of 
recurrent back pain at his August 1968 separation medical 
examination.  

2.  The examiner at a January 1997 VA medical examination 
noted the appellant's reported history of a back injury in 
service from falling and striking his back on a concrete 
pillar, for which he began receiving treatment several months 
later while overseas.  The examiner found tenderness to 
palpation at L1 through L5 and some limitations of range of 
motion in the lumbar spine, for which his diagnosis was 
residuals of a lumbar spine injury.  

3.  An X-ray of the appellant's lumbar spine in January 1997 
revealed mild disc narrowing at L4-5 and anterior spurring at 
L4 and L5.  


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for a back disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has a back disability that had 
its origin during his period of active military service.  He 
testified at an October 1999 Travel Board hearing that he 
initially hurt his back in a fall in a parking lot in 1965, 
during basis training, after passing out as a result of a 
reaction to penicillin.  He stated that his back has 
continued to bother him ever since then.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a back disorder.  The first element required 
to show a well-grounded claim is met because the medical 
evidence shows that a diagnosis of residuals of a lumbar 
spine injury was reported at a January 1997 VA medical 
examination and X-rays of the lumbosacral spine taken at that 
examination revealed mild disc narrowing at L4-5 and anterior 
spurring at L4 and L5.  The second element of Caluza is also 
met because the service medical records show treatment for 
complaints of low back pain in March 1966, March 1967, and 
April 1967, and show that the appellant reported a history of 
recurrent back pain at his August 1968 separation medical 
examination.  

In reviewing the January 1997 VA examination report, the 
Board finds that the examiner's recordation of only one 
instance of the appellant having sustained a back injury, 
that being during military service, and the examiner's 
diagnosis of residuals of a lumbar spine injury, based on 
clinical findings from evaluation of the appellant's lumbar 
spine satisfies the third element of Caluza because it 
provides medical evidence establishing a link of the lumbar 
spine disability including arthritis noted at the January 
1997 VA medical examination to the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has met his initial burden of presenting evidence 
that his claim for service connection for a back disorder is 
plausible or otherwise well grounded.  That having being 
determined, the Board believes additional development is 
necessary before an appellate decision may be made.  


ORDER

The claim for service connection for a back disorder is well 
grounded.  



REMAND

The Board notes that while the appellant's service medical 
records show treatment for low back pain on several occasions 
and a reported history of recurrent back pain at the August 
1968 separation medical examination, there is no indication 
in those records of any injury to the back, evaluation of the 
spine at that time revealed normal findings, and the initial 
treatment in service for back pain was several months after 
the alleged injury in basic training.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives his procedural due process rights 
and fair process rights, the Board finds that the claim must 
be remanded for the following action:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
nature of all current back disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current back 
disorders and to express an opinion as to 
whether it is as likely as not that any current 
back disorder had its origin in service, 
notwithstanding the absence of any indication 
in the service medical records of a back injury 
and the substantial time period between the 
date of the claimed inservice injury (late 
1965) and the first complaint of record of back 
pain (March 1966).  The examiner should provide 
complete rationale for all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

